DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 9/25/2020 has been fully considered. Claim 6 is withdrawn, claim 14 is new, claims 5 and 10-11 are cancelled and claims 1-4 and 6-9 and 12-14 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship et al (US 2002/0001698) in view of Behl et al (US 6,387,500).

Regarding claims 1 and 14; Blankenship discloses a low gloss coated substrate comprising paper (paragraph [0048]) and a low gloss coating composition comprising polymer particles (paragraph [0015]), wherein the polymer particles comprises a core phase and a shell phase (paragraphs [0024] and [0026]), the polymer particles being multi-voided particles (paragraph [0034]), wherein the core phase has an average particle size of from 20 to 1000 nanometers (paragraph [0023]), wherein the average g of the shell phase is 35 °C to 80 °C (paragraph [0026]).
The low gloss coated substrate reads on the claimed recording material. The paper reads on the claimed support. The low gloss coating composition comprising a polymer particles having a core phase and a shell phase reads on the claimed layer comprising polymeric particles having a core/shell structure. The shell phase reads on the claimed outer polymer shell. The average particle size of the core phase reads on the claimed inner diameter. The polymer particles being multi-voided reads on the claimed void. The inorganic pigments disclosed in paragraph [0040] read on the claimed recording medium being substantially free of colorant precursors and developers.
The Tg of the shell phase overlaps the claimed range for the Tg of the outer polymer shell.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to permit the core to swell and to allow the shell to form a channel connecting the void to the exterior of the particle with swelling (paragraph [0026]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that the polymer particles of Blankenship is substantially identical to applicant’s claimed polymeric particles, it is clear that the polymer particles of 

Blankenship does not appear to explicitly disclose the low gloss coated substrate comprising the support having a colored surface such that the colored surface has a sufficient color density that is visibly contrasting to the surface of the subsequent layer disposed thereon. 

Behl discloses the coated paper comprising a base coat on the surface of the paper comprising a dark colorant (col. 5, lines 44-50) where the dark colorant is a substance imparting a black color (col. 3, lines 57-60). Behl also teaches placing a white pigment in a coating above the base coat (col. 9, lines 8-17). 
The base coat reads on the claimed colored surface that is visibly contrasting to the layer comprising polymeric particles, wherein the base coat has a black color compared to the paper of Blankenship having a coating having improved opacity and thus having a white color.

Blankenship and Behl are analogous art because they are from the same field of coated paper for printing. Blankenship is for coated paper for printing (see paragraph [0048] of Blankenship). Behl is also for coated paper for printing (see col. 1, lines 5-34 of Behl).

It would have been obvious to one of ordinary skill in the art at the time of invention, having the teachings of Blankenship and Behl before him or her, to modify the coated paper of Blankenship to include the base coat of Behl because providing the base coat on the paper reduces the mottle on the substrate without affecting the brightness (col. 2, lines 24-26 of Behl).

Regarding claim 12, Blankenship discloses the coated paper comprising the inorganic pigments such as titanium dioxide (paragraph [0040]).
The inorganic pigments disclosed in paragraph [0040] read on the claimed recording medium being substantially free of colorant precursors and developers where the colorant precursor is a leuco dye and the developer is one of bisphenol A and bisphenol S.

Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blankenship et al (US 2002/0001698) in view of Behl (US 6,387,500) and Fillion et al. (US 2004/0180184).

Blankenship is relied upon as described above.

Regarding claims 2 and 3, Blankenship does not appear to explicitly disclose the coated paper comprising said support comprising at least one colored surface having a 

However, Behl discloses the coated paper comprising a base coat having a dark colorant (col. 3, lines 57-60; col. 5, lines 44-50) and the paper prior to coating of the base coat having a roughness of 4.02 to 4.10 microns (col. 11, lines 41-60). 
The coating of the support would increase the smoothness, hence reducing the surface roughness.

Fillion disclose the coated paper where the coated paper is supercalendered and has a smoothness of 0.9-1.5 µm and a porosity of 20 ml/min (paragraphs [0045]-[0047]; Tables 1 and 3).

Blankenship, Behl and Fillion are analogous art because they are from the same field of coated paper for printing. Blankenship is for coated paper for printing (see paragraph [0048] of Blankenship). Behl is also for coated paper for printing (see col. 1, lines 5-34 of Behl). Fillion et al is for coated printing paper (see paragraphs [0001] and [0002] of Fillion).

It would have been obvious to one of ordinary skill in the art at the time of invention, having the teachings of Blankenship and Behl before him or her, to modify the coated paper of Blankenship to include the base coat of Behl because providing the 

It would have been obvious to one of ordinary skill in the art at the time of invention, having the teachings of Blankenship, Behl and Fillion before him or her, to modify the coated paper of Blankenship and Behl to include the roughness and porosity of Fillion because having the required roughness and porosity for the paper provides a coated paper of good quality at a reasonable cost (paragraph [0001] of Fillion).

Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship et al (US 2002/0001698) in view of Nelli (US 2008/0075869) in further view of Behl et al (US 6,387,500).

Regarding claim 4; Blankenship discloses a low gloss coated substrate comprising paper (paragraph [0048]) and a low gloss coating composition comprising polymer particles and inorganic pigment (paragraph [0015]), wherein the inorganic pigment comprises titanium dioxide (paragraph [0040]) wherein the polymer particles comprises a core phase and a shell phase (paragraphs [0024] and [0026]), the polymer particles being multi-voided particles (paragraph [0034]), wherein the core phase has an average particle size of from 20 to 1000 nanometers (paragraph [0023]), wherein the average particle size of the polymer particles being 300 to 1500 nanometers (paragraph [0029]) and wherein the Tg of the shell phase is 35 °C to 80 °C (paragraph [0026])

The Tg of the shell phase overlaps the claimed range for the Tg of the outer polymer shell.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to permit the core to swell and to allow the shell to form a channel connecting the void to the exterior of the particle with swelling (paragraph [0026]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that the polymer particles of Blankenship is substantially identical to applicant’s claimed polymeric particles, it is clear that the polymer particles of Blankenship would intrinsically be structured to provide opacity in core/shell form, provide transparency to the layer when collapsed and be structured to collapse in 

Blankenship does not appear to explicitly disclose the coated paper comprising the support having a colored surface such that the colored surface has a sufficient color density that is visibly contrasting to the surface of the subsequent layer disposed thereon and the formation of the image being effected through the use of heat.

However, Nelli discloses the coated paper comprising coating composition having variable information such as bar codes being printed thereon by a thermal printer (paragraphs [0014] and [0031]). The thermal printer reads on the claimed formation of the image through the use of the heat.

Behl discloses the coated paper comprising a base coat on the surface of the paper comprising a dark colorant (col. 5, lines 44-50) where the dark colorant is a substance imparting a black color (col. 3, lines 57-60). Behl also teaches placing a white pigment in a coating above the base coat (col. 9, lines 8-17). 
The base coat reads on the claimed colored surface that is visibly contrasting to the layer comprising polymeric particles, wherein the base coat has a black color compared to the paper of Blankenship having a coating having improved opacity and thus having a white color.

Blankenship, Nelli and Behl are analogous art because they are from the same field of coated paper for printing. Blankenship is for coated paper for printing (see 

It would have been obvious to one of ordinary skill in the art having the teachings of Blankenship and Nelli before him or her, to modify the coated paper of Blankenship to include the thermal printing of Nelli for the coated paper of Blankenship because having the required thermal printing allows for the inks to dry quickly (paragraph [0014] of Nelli).

It would have been obvious to one of ordinary skill in the art at the time of invention, having the teachings of Blankenship and Behl before him or her, to modify the coated paper of Blankenship to include the base coat of Behl because providing the base coat on the paper reduces the mottle on the substrate without affecting the brightness (col. 2, lines 24-26 of Behl).

Regarding claim 13, Blankenship discloses the coated paper comprising the inorganic pigments such as titanium dioxide (paragraph [0040]).
The inorganic pigments disclosed in paragraph [0040] read on the claimed recording medium being substantially free of colorant precursors and developers where the colorant precursor is a leuco dye and the developer is one of bisphenol A and bisphenol S.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship et al (US 2002/0001698) in view of Behl (US 6,387,500) in further view of Morita et al (US 4,943,612).

Blankenship and Behl are relied upon as described above.

Regarding claims 7-9, Blankenship and Behl do not appear to explicitly disclose the coated paper comprising the layer comprising the polymeric particles further comprising a polymeric binder and wherein the polymeric binder is an emulsion polymer having a glass transition temperature of -25 °C to 35 °C and an average particle diameter of 15 to 250 nm.

However, Morita discloses a film coating composition for coated paper (col. 25, lines 51-54), wherein the film coating composition comprises a polymer latex having an average particle size of 100 nm or less (col. 3, lines 4-13) and a glass transition temperature of 3 °C or more (col. 3, lines 33-37).
The ranges for the glass transition temperature and the average particle size of the polymer latex overlap the claimed ranges for the glass transition temperature and average particle diameter of the emulsion polymer.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a coated film on paper with good film forming properties, luster, water resistance, solvent resistance and mechanical strength (col. 26, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Blankenship, Behl and Morita are analogous art because they are from the same field of coated paper for printing. Blankenship is for coated paper for printing (see paragraph [0048] of Blankenship). Behl is also for coated paper for printing (see col. 1, lines 5-34 of Behl). Morita is drawn to a film coating composition for coated paper (see col. 25, lines 51-54 of Morita). 

It would have been obvious to one of ordinary skill in the art having the teachings of Blankenship, Nelli, Behl and Morita before him or her, to modify the coated paper of Blankenship, Nelli and Behl to include the polymer latex of Morita in the coated paper of Blankenship because having the film coating composition with the required polymer latex provides a coated film on paper with good film forming properties, luster, water resistance, solvent resistance and mechanical strength (col. 26, line 66-col. 27, line 16 of Morita).
Response to Arguments
Applicant’s arguments, see page 6, filed 9/25/2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments with respect to claims 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Blankenship ‘961 does not disclose an outer polymer shell having a Tg from 40 °C to 130 °C.

The Examiner notes that Blankenship ‘961 does not disclose this feature and therefore the previous 103 rejections have been withdrawn.
However, new grounds of rejection under 103 have been made by Blankenship ‘698 in view of Behl for claim 1 and Blankenship ‘698 in view of Nelli in further view of Behl for claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773